Citation Nr: 0527540	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  99-01 917A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.	Entitlement to service connection for the residuals of a 
left knee injury.

2.	Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran had active service from July 1962 to April 1965 
and from June 1965 to June 1968.

In July and August 1997, he claimed service connection for a 
left knee shrapnel wound and for PTSD, respectively.  This 
appeal came to the Board of Veterans' Appeals (Board), 
initially, from a January 1998 RO decision by the Baltimore, 
Maryland, Regional Office (RO) that denied both claims.  A 
May 2001 Board decision also denied the claims and the 
veteran appealed to the Court of Appeals for Veterans Claims 
(Court).  These claims returned to the Board on a July 2002 
Court order sustaining a motion to remand the case to the 
Board.  An April 2003 Board decision was again vacated and 
remanded by the Court in a March 2004 Court order, and these 
claims now return again to the Board.

After the January 1998 RO decision, the veteran moved to West 
Virginia and was residing there at the time of the 2001 Board 
decision.  However, documents in the file indicate that he 
has since returned to the jurisdiction of the Baltimore RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that, in July 2002, the Court granted a Joint 
Motion for Remand that had been entered into by the parties.  
The Joint motion was premised on two bases.  The first basis 
for remand, which pertained only to the PTSD claim, was that 
the Board did not discuss whether the Appellant was 
prejudiced under Bernard v. Brown, 4 Vet. App. 384, 394 
(1993), before it adjudicated the veteran's PTSD claim on the 
merits, when the RO had previously adjudicated the claim as a 
claim to reopen.  The second basis for remand, which 
pertained to both claims, directed the Board to provide the 
appellant with complete examinations for both his PTSD and 
his knee condition prior to readjudicating these claims.  The 
parties noted that the examiners were to review Appellant's 
claims file so that their opinions would be fully informed.

In April 2003, the Board entered a further decision in this 
case.  However, while that decision does appear to address 
Bernard, the Court apparently found the discussion 
inadequate.  Furthermore, that Board decision did not request 
new orthopedic and PTSD examinations, as was ordered by the 
Court.  The Joint Motion for Remand, upon which a March 2004 
Court order was based, indicates that the Board has no choice 
but to schedule the veteran for additional VA examinations 
for both his left knee and PTSD.  As such, the Board finds it 
has no option but to remand this case in order that the 
veteran can be scheduled for additional VA examinations for 
his left knee and PTSD.

Accordingly, this claim is remanded for the following 
development:

1.	The RO should contact the veteran and 
ask him to provide the names and 
addresses of all health care providers 
who have treated him for his PTSD and 
left knee disability since service.  
After obtaining any necessary 
releases, the RO should obtain all 
relevant records not already 
associated with the veteran's claims 
file.

2.	The veteran should then be provided 
with a VA orthopedic examination to 
determine the severity and etiology of 
any diagnosed left knee disability.  
All indicated tests and studies should 
be undertaken.  The claims file should 
be reviewed by the examiner, and the 
examiner should indicate in his report 
that the file has been reviewed.  The 
examiner is requested to obtain a 
detailed clinical history.  The 
examiner is also requested, as to any 
left knee disability diagnosed, to 
provide an opinion as to whether it is 
at least as likely as not that any 
left knee disability diagnosed is 
related to service.  The examiner must 
provide specific reasons and bases for 
his opinions.

3.	The veteran should then be provided 
with a VA psychiatric examination, to 
determine the etiology and severity of 
the veteran's PTSD, if diagnosed.  All 
indicated tests and studies should be 
undertaken.  The claims file should be 
reviewed by the examiner, and the 
examiner should indicate in his report 
that the file has been reviewed.  The 
examiner is requested to obtain a 
detailed clinical history.  The 
examiner is also requested to provide 
an opinion, as to any psychiatric 
disability diagnosed, and particularly 
PTSD if diagnosed, as to whether it is 
as least as likely as not that any 
psychiatric disorder is related to 
service.  The examiner must provide 
specific reasons and bases for his 
opinions.

4.	Thereafter, the RO should re-
adjudicate the claims on appeal.  If 
any benefit sought is not granted, the 
veteran should be furnished a 
supplemental statement of the case, 
and provided an opportunity to 
respond.  The case should then be 
returned to the Board, if in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


